Opinión disidente del
Juez Asociado Señor Negrón García.
HH
Según resuelto en Bardeguez v. El Registrador, 27 D.P.R. 214, 216 (1919), la Mayoría hoy reafirma que un notario tiene que cumplir estrictamente con el deber de con-signar en el testamento quiénes, de los testigos instrumen-tales, conocen, ven y entienden al testador. (Enfasis en el original suprimido y énfasis suplido.) Opinión mayoritaria, pág. 772. En virtud de una interpretación de la casuística posterior, nos dice que se trata de una "obligación es de cumplimiento estricto y está sujeta a la responsabilidad en que pueda incurrir el notario y a nuestra función sancionadora”. Opinión mayoritaria, pág. 772. Aún así, decide que “este dictamen será prospectivo. Por esta razón, no lo aplicaremos al caso de autos, por lo que el licenciado López Toro no será sancionado en esta ocasión por haber cometido esta falta”. Opinión mayoritaria, pág. 773.
No cabe duda que, al amparo del Art. 634 del Código Civil, 31 L.P.R.A. see. 2150, Bardeguez v. El Registrador, *777supra, estableció claramente esa formalidad notarial. En interacción con el Art. 636 del Código Civil, 31 L.P.R.A. see. 2152, precisó que su omisión conllevaría la posible nulidad del testamento. La falta no “necesariamente lo conviert[e] en una mera nulidad a priori porque pierde su virtualidad si los interesados aceptan el testamento y convienen en respetarlo ...”. (Enfasis en el original.) Bardeguez v. El Registrador, supra, pág. 215. Sin embargo, si una parte con interés lo impugna, el testamento es nulo.
Precisamente aquí comienza nuestra diferencia con la Mayoría; en la dimensión testamentaria, lo anulable no puede dejarse sólo al criterio laxo (aunque parezca un con-trasentido) de cumplimiento estricto.
Disentimos, pues, de esa conclusión y caracterización mayoritaria, que inintencionalmente menoscaba el man-dato del Código Civil.
HH

Finalmente, no se justifica aplicar prospectivamente una norma que existe desde aproximadamente setenta y nueve (79) años.

Ese curso de acción exime injustificadamente de toda responsabilidad al notario Barney H. López Toro. Sobre-todo, es un mensaje muy equivocado a la clase togada profesional. Si algo debe representar la práctica de la abo-gacía, en particular la notaría, es el conocimiento y escru-puloso acatamiento de la Ley Notarial de Puerto Rico y demás leyes especiales que de una u otra forma inciden en su ejercicio. .
Rehusamos suscribir un estándar menor que tiene el potencial de generar daños a los herederos testamentarios y menoscaba sustancialmente la fe pública notarial en un área tan sensitiva como son los testamentos. En la dimen-sión adjudicativa ética-profesional, nuestro deber es velar por ambas; no debilitarlas.